Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 03/29/2021. The changes and remarks disclosed therein have been considered. Claim 3 has been amended. New Claims 19-20 have been added. Therefore, claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Kajiyama PG PUB 20070121377.
Kajiyama discloses a semiconductor storage device in which a read sense circuit stable for the fluctuation in manufacturing process and environmental conditions can be realized and the read access time can be shortened is provided. A sense circuit for reading a memory cell characterized in that a flowing current is varied depending on stored data and a voltage applied through a word line includes: an inverter; a first capacitor provided so as to be electrically connected between an input of the inverter and a bit line to which the memory cell is connected; a first transistor which short-circuits an input and an output of the inverter; a second capacitor for supplying charge to the first capacitor; and second transistors, wherein an input potential of the inverter is increased or decreased according to the current of the memory cell and is then amplified to be latched as a logic value.
Regarding independent claim 1 (and the respective dependent claims 2, 8-9), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a first pre-charge module, coupled to the other end of the first charging capacitor for charging the first charging capacitor; a second pre-charge module, coupled to the other end of the second charging capacitor for charging the second charging capacitor.
Regarding independent claim 3 (and the respective dependent claims 4-7, 19-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the first discharge control module comprises: a first switch element, having a control end coupled to the other end of the first charging capacitor, having an input end connected to the power supply voltage, and having an output end for outputting the data voltage; a third charging capacitor, having one end connected to the power supply voltage; and a third pre-charge module coupled to the other end of the third charging capacitor for charging the third charging capacitor.
Regarding independent claim 10 (and the respective dependent claims 11-18), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a first pre-charge module, coupled to the other end of the first charging capacitor for charging the first charging capacitor; a second pre-charge module, coupled to the other end of the second charging capacitor for charging the second charging capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824